ON MOTION FOR REHEARING.
HAWKINS, Judge.
In the motion for rehearing appellant for the first time raises the question and calls attention to the record as reflecting that the information bears date of January 11th, 1936, whereas the complaint upon which the information was predicated shows not to have been sworn to until January 21st, 1936.
Th apparent conflict in the dates mentioned is explained by affidavits of the Assistant District Attorney who had charge of the prosecution of the case; of the judge before whom the case was tried and the clerk of said court. The conditions presented seem in all respects to be the same as those pointed out in the opinion on rehearing in cause No. 18,627, M. G. Gremillion v. State (page 583 of this volume), with the exception that in that case the old information and complaint appear to have been filed on the 13th day of January, whereas in this case it appears the date of filing was January 11th; in fact the new complaint and information in the present case was not lodged with the clerk for filing until the 21st day of January, and not until after the complaint had been sworn to.
The motion for rehearing is overruled.

Overruled.